Name: 2008/76/EC: Council Decision of 21 January 2008 regarding the position to be taken by the Community within the International Cocoa Council on the extension of the International Cocoa Agreement, 2001
 Type: Decision
 Subject Matter: trade policy;  international affairs;  plant product
 Date Published: 2008-01-26

 26.1.2008 EN Official Journal of the European Union L 23/27 COUNCIL DECISION of 21 January 2008 regarding the position to be taken by the Community within the International Cocoa Council on the extension of the International Cocoa Agreement, 2001 (2008/76/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), second subparagraph, thereof, Having regard to the proposal from the Commission (1), Whereas: (1) The International Cocoa Agreement of 2001 was signed and concluded on behalf of the European Community on 18 November 2002 by Council Decision 2002/970/EC (2). (2) Under the provisions of Article 63(1) and (3), the International Cocoa Agreement of 2001 is due to expire on 30 September 2008 unless it is extended beyond that date by decision of the International Cocoa Council for one or two periods not exceeding four years in total. (3) The extension of that Agreement is in the interest of the European Community. (4) The European Communitys position in the International Cocoa Council should be determined, HAS DECIDED AS FOLLOWS: Sole Article The European Communitys position within the International Cocoa Council shall be to vote in favour of extending the International Cocoa Agreement, 2001, for one or two periods not exceeding four years in total and to notify this extension to the United Nations Secretary-General. Done at Brussels, 21 January 2008. For the Council The President I. JARC (1) OJ C 4, 9.1.2008, p. 6. (2) OJ L 342, 17.12.2002, p. 1.